           Case 1:20-cv-02102-VEC Document 77 Filed 03/29/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
 MSP RECOVERY CLAIMS, SERIES LLC,
 a Delaware entity,

                                   Plaintiff,
                 -against-                                           20 CIVIL 2102 (VEC)

                                                                        JUDGMENT
 AIG PROPERTY CASUALTY COMPANY, a
 New York for-profit corporation, AIG
 PROPERTY CASUALTY, INC., a Delaware
 corporation, and LEXINGTON INSURANCE
 COMPANY, a Delaware company,

                                    Defendants.
-----------------------------------------------------------X

        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Opinion and Order dated March 26, 2021, Plaintiff has not alleged that it has

Article III standing. Accordingly, Defendants’ Rule 12(b)(1) motion to dismiss for lack of subject-

matter jurisdiction is GRANTED. Defendants’ motions to strike class allegations and for costs are

DENIED as moot. See Dkts. 22, 24. The Court declines to grant Plaintiff leave to amend again its

complaint. The Court has already allowed Plaintiff to amend once and is disinclined to do so again.

See Order, Dkt. 54; see also Ruotolo v. City of New York, 514 F.3d 184, 191 (2d Cir. 2008) (noting

that leave to amend may be properly denied for “repeated failure to cure deficiencies.”). If this were

the first of this type of case that Plaintiff had filed, the Court might be inclined to give it another shot

at adequately alleging standing. But this is far from Plaintiff’s first rodeo. Plaintiff has brought many

of these cases around the country and was, therefore, “on notice from the outset that the issue of

standing would be front and center.” State Farm Mut. Auto. Ins. Co., 2019 WL 6311987, at *9.

Because Plaintiff has had plenty of trial runs and has already amended its complaint against these

Defendants once, the Court declines to grant leave to amend again as it would be futile. This matter
          Case 1:20-cv-02102-VEC Document 77 Filed 03/29/21 Page 2 of 2




is hereby dismissed without prejudice. See John v. Whole Foods Mkt. Grp., Inc., 858 F.3d 732, 735

(2d Cir. 2017) (“[W]here a complaint is dismissed for lack of Article III standing, the dismissal must

be without prejudice, rather than with prejudice.”) (cleaned up); accordingly, this case is closed.


Dated: New York, New York

         March 29, 2021


                                                                  RUBY J. KRAJICK
                                                              _________________________
                                                                    Clerk of Court
                                                       BY:
                                                              _________________________
                                                                     Deputy Clerk
